Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  Currently no claim 12 is present, it was skipped in numbering.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3. Claim(s) 1-7, 10, 11, and 13, are rejected under 35 U.S.C. 102(a)(2) as being taught by Glasblum (PGPUB 2016/0072413).
With respect to claim 1, Grasblum teaches method for electrically producing a stalled state in a stepper motor having a first coil and a second coil, the method comprising:
driving a first sinusoidal current through the first coil (paragraph 0056; simultaneous energize both A & B phases); and
driving a second sinusoidal current through the second coil (paragraph 0056; simultaneous energize both A & B phases);
wherein the first and second sinusoidal currents are in phase (fig. 6, period At2; la & Ib sin waves in phase).

With respect to claim 3, Grasblum teaches wherein the control signals are produced by control circuitry configured to apply the control signals (fig. 4, signal from 150) to the gate terminals of the power transistor elements to control the power transistor elements to produce in-phase sinusoidal currents (fig. 6, period At2; la & Ib sin waves in phase) within the first and second coils.
With respect to claim 4 and 11, Grasblum teaches wherein the power transistor elements are n- channel power metal oxide semiconductor field-effect transistors (MOSFETs) (paragraph 0046).
With respect to claim 5, Grasblum teaches wherein each coil is driven by a pair of power transistor elements in a half-bridge arrangement (fig. 4).
With respect to claim 6, Grasblum teaches further comprising: determining electrical characteristics of the stepper motor while the stepper motor is in the stalled state (paragraph 0056; both phases are energized to align position/stall state).
With respect to claim 7 and 13, Grasblum teaches further comprising: driving the same sinusoidal current through (fig. 6, period At2; la & Ib sin waves in phase) the first coil and the second coil.
With respect to claim 10, Grasblum teaches motor control circuit for electrically stalling a stepper motor having a first coil and a second coil, comprising:
power transistor elements (fig. 4, Q1-Q4) in a half-bridge arrangement (fig. 4) coupled to first and second terminals of the first and second coils, configured to (paragraph 0045) selectively switch current for the first and second coils of the stepper motor according to control signals applied to corresponding gate terminals; and
.
Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claims 8, 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Glasblum (PGPUB 2016/0072413) in view of Hirose (PGPUB 2011/0076006).
With respect to claims 8 and 14, Grasblum does not teach wherein the first and second sinusoidal currents each comprise a plurality of micro-steps.
Hirose teach wherein the first and second sinusoidal currents each comprise a plurality of micro- steps (paragraph 0081). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use microstepping, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416

With respect to claims 9 and 15, Grasblum does not teach further comprising: driving the same current through the first coil and the second coil in each of the plurality of micro-steps.
Hirmose teach further comprising: driving the same current through the first coil and the second coil in each of the plurality of micro-steps (paragraph 0081). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use microstepping, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ERICK D GLASS/Primary Examiner, Art Unit 2846